Exhibit 10.1

SECOND AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

CIFC CORP.

DFR HOLDINGS, LLC

CIFC PARENT HOLDINGS LLC

AND

GE CAPITAL EQUITY INVESTMENTS, INC.

Dated as of September 24, 2012

1

TABLE OF CONTENTS

           

 
  Page
Section 1. Definitions
    4  
Section 2. Demand Registration and Piggyback Rights on Demand
    8  
Registrations
       
Section 3. Piggyback Rights on Company or Third Party Registrations
    11  
Section 4. Registration Procedures
    13  
Section 5. Registration Expenses
    17  
Section 6. Indemnification
    17  
Section 7. Facilitation of Sales Pursuant to Rule 144
    20  
Section 8. Miscellaneous
    20  

2

SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

THIS SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”) is made and entered into as of September 24, 2012, by and among
CIFC Corp., a Delaware corporation (the “Company”), DFR Holdings, LLC , a
Delaware limited liability company (together with its successors and assigns,
“DFR Holdings”), CIFC Parent Holdings LLC, a Delaware limited liability company
(together with its successors and assigns, “CIFC Parent”), and GE Capital Equity
Investments, Inc., a Delaware corporation (together with its successors and
assigns, “GECEII” and, collectively with DFR Holdings and CIFC Parent, the
“Investors”).

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of July 30,
2012 (the “Asset Purchase Agreement”), among the Company, CIFC Asset Management
LLC, an affiliate of the Company (“CIFCAM”), GE Capital Debt Advisors LLC
(“GECDA”), and General Electric Capital Corporation, the Company issued to
GECEII 1,000,000 shares (the “GECEII Shares”) of common stock of the Company,
par value $0.001 per share (the “Common Stock”), and a warrant (the “Warrant”)
to purchase up to 2,000,000 shares of Common Stock or (if exercised by the
Initial Holder (as defined in the Warrant)) Preferred Stock (as defined in the
Warrant) (the shares issuable upon the exercise of the Warrant, and any other
securities issued in respect thereof or into which such shares or other
securities shall be converted or exchanged in connection with stock splits,
reverse stock splits, stock dividends or distributions, combinations or any
other recapitalizations after the date of the Investment Agreement (as defined
below), the “Warrant Shares”);

WHEREAS, as of the date hereof, DFR Holdings owns (i) 4,545,455 shares of Common
Stock (the “DFR Holdings Shares”) and (ii) Senior Subordinated Convertible Notes
in the original principal amount of twenty-five million dollars ($25,000,000)
and due December 9, 2017 (the “Convertible Notes”), which are convertible into
shares of Common Stock (the “Conversion Shares”);

WHEREAS, as of the date hereof, CIFC Parent owns 9,090,909 shares of Common
Stock (the “CIFC Shares”);

WHEREAS, the Company, DFR Holdings and CIFC Parent are parties to the Amended
and Restated Registration Rights Agreement, dated as of April 13, 2011 (the “A&R
Agreement”);

WHEREAS, DFR Holdings and CIFC Parent have established certain terms and
conditions concerning the corporate governance of the Company, the CIFC Shares
and the DFR Holdings Shares and related provisions concerning the relationship
of DFR Holdings and CIFC Parent with, and their investments in, the Company, as
provided in the Amended and Restated Stockholders Agreement, dated as of April
13, 2011 and as amended, supplemented or otherwise modified from time to time
(the “Stockholders Agreement”);

WHEREAS, GECEII and the Company are establishing certain terms and conditions
concerning the corporate governance of the Company, the GECEII Shares (as
defined below), the Warrant Shares and related provisions concerning the
relationship of GECEII with, and its investment in, the Company, as provided in
the Investment Agreement, dated as of the date hereof (the “Investment
Agreement”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company, CIFCAM and GECDA to consummate the Transactions (as
defined in the Asset Purchase Agreement); and

WHEREAS, the Company, DFR Holdings and CIFC Parent desire to amend and restate
the A&R Agreement and establish in this Agreement certain terms and conditions
concerning the registration rights with respect to the CIFC Shares, the DFR
Holdings Shares, the Conversion Shares, the GECEII Shares and the Warrant Shares
(to the extent exercised for shares of Common Stock or otherwise converted to
shares of Common Stock) and related provisions concerning the relationship of
the Investors with, and their investments in, the Company from and after the
Closing (as defined in the Asset Purchase Agreement).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Acquisition Agreement” means the Acquisition and Investment Agreement, dated as
of March 22, 2010, by and among the Company, Bounty Investments, LLC and
Columbus Nova Credit Investment Management, LLC.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting or other securities, by contract
or otherwise.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in New York, New York are authorized or obligated Law to close.

“Commission” means the United States Securities and Exchange Commission or any
successor entity thereto.

“Demand Registration” has the meaning set forth in Section 2(a).

“Demanding Holder” means the Holder requesting registration of Registrable
Securities pursuant to

Section 2(a).

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.

“Effectiveness Date” means, with respect to each Registration Statement that may
be required pursuant to Section 2(a)) hereof: (i) if the Company is a WKSI at
such time, the date such additional Registration Statement is filed; or (ii) if
the Company is not a WKSI at such time, the earlier of: (x) the forty-fifth
(45th) day following the written notice of demand therefor by the Demanding
Holder and (y) the fifth (5th) Trading Day following the date on which the
Company is notified by the Commission that such additional Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Electing Holder” means (a) with respect to any Demand Registration pursuant to
Section 2(a), each Holder other than the Demanding Holder that requests to
include Registrable Securities in such Demand Registration and (b) with respect
to any Piggyback Registration pursuant to Section 3(a), each Holder that
requests to include Registrable Securities in such Piggyback Registration.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means with respect to each Registration Statement that may be
required pursuant to Section 2(a) hereof, (x) if the Company is then eligible to
file a Registration Statement on Form S-3, the fifteenth (15th) day following
the written notice of demand therefor by the Demanding Holder or (y) if the
Company is not then eligible to file a Registration Statement on Form S-3, the
thirtieth (30th) day following the written notice of demand therefor by the
Demanding Holder, provided, however, that if the Filing Date falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Date shall be extended to the next Business Day on which the Commission
is open for business.

“Freely Tradable” means, with respect to any security, a security that (i) is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 or (ii) (A) if
certificated, does not and is not required to bear legends restricting the
transfer thereof and (B) if not certificated, does not and is not required to
bear a restricted CUSIP number and/or is not and is not required to be held in a
“restricted account” on behalf of a Holder by the Company’s transfer agent.

“GECEII Shares” has the meaning set forth in the recitals hereto.

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

“Holder” or “Holders” means the record holder or holders, as the case may be,
from time to time of Convertible Notes, the Warrant and any Registrable
Securities.

“Indemnified Party” has the meaning set forth in Section 6(c).

“Indemnifying Party” has the meaning set forth in Section 6(c).

“Investor Shares” means the CIFC Shares, the DFR Holdings Shares, the GECEII
Shares and any other shares of Common Stock held by CIFC Parent, DFR Holdings,
GECEII or any other Investor.

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

“Losses” has the meaning set forth in Section 6(a).

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 21, 2010, as amended, by and among the Company, Bulls I Acquisition
Corp., Bulls II Acquisition LLC, CIFC Parent and Commercial Industrial Finance
Corp.

“Original Agreement” means the Registration Rights Agreement, dated as of
June 9, 2010, by and between the Company and Bounty Investments, LLC.

“Other Securities” has the meaning set forth in Section 2(d).

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

“Piggyback Notice” has the meaning set forth in Section 3(a).

“Piggyback Registration” has the meaning set forth in Section 3(a)

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Questionnaire” has the meaning set forth in Section 4(k).

“Registrable Securities” means (i) the Investor Shares, (ii) the Conversion
Shares issuable or issued upon the conversion of the Convertible Notes,
(iii) the shares of Common Stock issuable or issued upon the exercise of the
Warrant or the conversion of the Preferred Stock, (iv) any securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend, stock split, recapitalization or other
distribution with respect to, or in exchange for, or in replacement of, the
securities referenced in clauses (i), (ii), or (iii) above or this clause (iv);
provided, however, that the term “Registrable Securities” shall exclude in all
cases any securities (1) sold or exchanged by a Person pursuant to an effective
registration statement under the Act or in compliance with Rule 144, (2) that
are Freely Tradable (it being understood that for purposes of determining
eligibility for resale under this clause (2), solely with respect to
clause (i) of the definition of Freely Tradable, no securities held by any
Holder shall be considered Freely Tradable to the extent such Holder reasonably
determines that it is an affiliate (as defined under Rule 144) of the Company),
(3) that shall have ceased to be outstanding, or (4) the shares of Preferred
Stock issuable or issued upon the exercise of the Warrant. Notwithstanding the
foregoing, Investor Shares held by GECEII or its Affiliates shall be deemed to
be Registrable Securities (even if Freely Tradable) for purposes of Sections 2
and 3.

“Registration Default” has the meaning set forth in Section 2(b).

“Registration Default Date” has the meaning set forth in Section 2(b).

“Registration Default Period” has the meaning set forth in Section 2(b).

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any party or any of their respective subsidiaries is
otherwise subject.

“Special Interest” has the meaning set forth in Section 2(b).

“Super Majority Interest” means the holders of two-thirds (66 2/3%) of the
Registrable Securities.

“Suspension Period” has the meaning set forth in Section 2(a).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, or, if there is no Trading Market, any Business Day.

“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Section 2. Demand Registration and Piggyback Rights on Demand Registrations.

(a) Subject to Section 2(c), if at any time the Company receives a written
request from DFR Holdings, CIFC Parent or GECEII that the Company register
Registrable Securities under the Securities Act, the Company will prepare and
file with the Commission, as promptly as reasonably practicable but not later
than the applicable Filing Date, a Registration Statement covering the resale of
all Registrable Securities that the Demanding Holder requests to be registered
(each such registration, a “Demand Registration”); provided, that the Company
shall not be required to register the Registrable Securities unless the
Demanding Holder has requested to include in such Registration at least the
lesser of (A) 1,000,000 shares of Common Stock and (B) if the Common Stock is
then listed, the number of Registrable Securities having a fair market value
(based on the closing price of the Common Stock quoted on the Trading Market
immediately preceding the date the request is received by the Company) of
$5,000,000. The Registration Statement (i) shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose) and, if the Company is a WKSI as of the Filing Date,
shall be an Automatic Shelf Registration Statement and (ii) shall contain
(except if otherwise requested by the Demanding Holder or required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A. The Company will use its commercially reasonable efforts to cause
the Registration Statement to be declared effective or otherwise to become
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and will use its commercially reasonable
efforts to keep the Registration Statement continuously effective from the
Effectiveness Date until the earliest to occur of (x) the date on which the
Demanding Holder notifies the Company in writing that all Registrable Securities
included in such Registration Statement have been sold in reliance thereon or
that the offering for the sale thereof (or any unsold portion thereof) has been
abandoned, and (y) thirty (30) days following the date that such Registration
Statement was declared effective by the Commission (such period, the
“Effectiveness Period”). The Company shall promptly notify all other Holders of
any demand made by a Demanding Holder, and each such Holder who wishes to
include all or a portion of such Holder’s Registrable Securities in the Demand
Registration shall so notify the Company within fifteen (15) days after the
receipt by the Holder of the notice from the Company. Upon any such request, the
Electing Holders shall be entitled to have their Registrable Securities included
in the Demand Registration, subject to Section 2(d). Neither the Company nor any
other Person (other than the Demanding Holder and any Electing Holders) shall be
entitled to include Other Securities in any Demand Registration without the
prior written consent of the Demanding Holder. Notwithstanding anything to the
contrary in this Agreement, upon notice to the Holders, without incurring or
accruing any obligation to pay any Special Interest pursuant to (b), the Company
may suspend the use or effectiveness of the Registration Statement, or delay the
Filing Date, for up to thirty (30) consecutive days and up to ninety (90) days
in the aggregate, in any 365-day period (a “Suspension Period”) if the Board of
Directors of the Company determines that there is a valid business purpose for
extension, which valid business purpose shall include without limitation plans
for a registered public offering, an acquisition or other proposed or pending
corporate developments and similar events (it being agreed that the notice of
the Extension Period need not state the reason therefor); provided that (1) a
Suspension Period shall not prevent the Holders from requesting any Demand
Registration or electing to participate in any Piggyback Registration under
Section 3, (2) a Suspension Period shall not apply to Holders in any Piggyback
Registration to the extent the Company has waived the Suspension Period with
respect to any registered offering of Other Securities for its own account or
for the account of any other Person, which offering gives rise to such Piggyback
Registration and (3) a Suspension Period may not be in effect, and may not
commence, at any time during the period from and after the date that the
Convertible Notes are redeemed pursuant to Section 4 of the Convertible Note
Agreement through 5:00 p.m. New York City time on the date that is ten (10)
consecutive Trading Days after the date of such redemption. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to such Registration Statement in connection with
any sale or offer to sell Registrable Securities and not to sell any Registrable
Securities pursuant thereto until such Holder has been advised in writing by the
Company that the applicable Prospectus may be used or is effective (which notice
the Company agrees to provide promptly following the lapse of the event or
circumstance giving rise to such suspension). Each Holder shall keep
confidential the fact of the delivery of the extension notice except as required
by applicable Law. If the Company delays any Filing Date pursuant to a
Suspension Period, then the Demanding Holder may withdraw the Demand
Registration at any time prior to the filing of the Registration Statement by
providing written notice to the Company.

(b) If, with respect to any Registration Statement required by this Section 2:
(i) such Registration Statement is not filed on or prior to its Filing Date,
(ii) such Registration Statement is not declared effective by the Commission or
does not otherwise become effective on or prior to its required Effectiveness
Date, (iii) the Company fails to file with the Commission a request for
acceleration with Rule 461 promulgated under the Securities Act, within five (5)
Trading Days of the date on which the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be reviewed or is not subject to further review, or (iv) after its Effective
Date, such Registration Statement ceases for any reason to be effective and
available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of the Effectiveness
Period (in each case, except as specifically permitted herein with respect to
any applicable Suspension Period and subject to Section 2(d)) (any such failure
or breach being referred to as a “Registration Default,” and for purposes of
clauses (i) or (ii) the date on which such Registration Default occurs, and for
purposes of clause (iii) the date on which such five (5) Trading Day period is
exceeded and for purposes of clause (iv) the date on which the Registration
Statement ceases to be effective and available, being referred to as the
“Registration Default Date” and each period from and including the Registration
Default Date during which a Registration Default has occurred and is continuing,
a “Registration Default Period”), then, during the Registration Default Period,
in addition to any other rights available to the Holders (including, without
limitation, pursuant to Section 8(a)), the Company will pay a special payment
(collectively, “Special Interest”) to Holders (x) in respect of each Convertible
Note convertible into Conversion Shares that, when issued, will constitute
Registrable Securities (which, for the avoidance of doubt, shall be deemed to
constitute Registrable Securities to the extent such Holder reasonably
determines that it is, or upon conversion of such Convertible Notes would
reasonably be expected to become, an affiliate (as defined under Rule 144) of
the Company), in an amount equal to one percent (1.0%) per annum of the
principal amount of such Convertible Note and, without duplication, (y) in
respect of each Conversion Share issued upon conversion of the Convertible Notes
and that is a Registrable Security, in an amount equal to one percent (1.0%) per
annum of the quotient of one thousand dollars ($1,000) divided by the number of
Conversion Shares issued upon conversion of such Convertible Notes; provided
that (A) no Special Interest shall accrue or be payable in respect of the
Investor Shares and (B) the obligation to pay Special Interest in respect of a
Demand Registration may be waived with respect to all Registrable Securities
covered thereby in the sole discretion of the applicable Demanding Holder.
Special Interest shall accrue from the applicable Registration Default Date
until all Registration Defaults have been cured and shall be payable quarterly
in arrears on each January 1, April 1, July 1 and October 1 following the
applicable Registration Default Date to the record holder of the applicable
security on the date that is fifteen (15) days prior to such payment date, until
paid in full. Special Interest payable in respect of any Registration Default
Period shall be computed on the basis of a 360-day year consisting of twelve
(12) thirty (30)-day months. Special Interest shall be payable only with respect
to a single Registration Default at any given time, notwithstanding the fact
that multiple Registration Defaults may have occurred and be continuing.

(c) The Company shall not be required to effect a Demand Registration of
Registrable Securities pursuant to this Section 2 (x) at the request of DFR
Holdings if the Company has effected a total of two (2) Demand Registrations at
the request of DFR Holdings, (y) at the request of CIFC Parent if the Company
has effected a total of two (2) Demand Registrations at the request of CIFC
Parent, or (z) at the request of GECEII if the Company has effected one
(1) Demand Registration at the request of GECEII, in each case in accordance
with the terms of this Section 2, and each Registration Statement filed upon
such Demand Registration was declared or ordered effective by the Commission and
was maintained effective by the Company throughout the Effectiveness Period as
required by Section 2(a); provided further that, for the avoidance of doubt, any
Demand Registration that is delayed or interrupted due to a Suspension Period,
for which demand has been withdrawn in accordance with Section 2(a), or
otherwise not maintained available to the Demanding Holder and Electing Holders
(subject to Section 2(d)) at all times through the Effectiveness Period shall
not constitute one (1) of the Demand Registrations to which such Demanding
Holder is entitled under this Section 2(c).

(d) If the Demand Registration is an underwritten offering and if the managing
underwriter or underwriters for a Demand Registration that is to be an
underwritten offering advises the Company and the Demanding Holder in writing
that it is their good faith opinion that the total amount of Registrable
Securities which the Demanding Holder desires to sell, taken together with all
shares of Common Stock or other equity securities of the Company (such Common
Stock and other equity securities (other than Registrable Securities)
collectively, “Other Securities”), which the Company and any other Persons
having rights to participate in such registration intend to include in such
offering, exceeds the total number or aggregate dollar amount of such securities
that can be sold without having an adverse effect on the price, timing,
distribution method or successful offering of the Registrable Securities to be
so included together with all Other Securities, then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities and such Other Securities that in the good faith opinion
of such managing underwriter or underwriters can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows: (i) first, all
Registrable Securities being sold by the Demanding Holder and Electing Holders,
pro rata, based on the number of Registrable Securities that each such Holder
has requested be included in such Demand Registration; (ii) second, all Other
Securities being sold by the Company; and (iii) third, all Other Securities of
any holders thereof requesting inclusion in such Demand Registration, pro rata,
based on the number of Other Securities that each such Person has requested be
included in such Demand Registration.

(e) Notwithstanding anything to the contrary herein, in no event shall the
Company be required to file or cause to be declared effective a Registration
Statement providing for the resale of Registrable Securities on a delayed or
continuous basis pursuant to Rule 415 or otherwise for a period longer than
thirty (30) days.

Section 3. Piggyback Rights on Company or Third Party Registrations.

(a) Subject to the terms and conditions of this Agreement, if at any time after
the date hereof, the Company files a registration statement under the Securities
Act with respect to an offering of Other Securities, whether or not for sale for
its own account (other than a registration statement (i) on Form S-4, Form S-8
or any successor forms, (ii) filed solely in connection with any employee
benefit or dividend reinvestment plan or (iii) filed pursuant to a Demand
Registration in accordance with Section 2), then the Company shall use
commercially reasonably efforts to give written notice of such filing to the
Holders at least ten (10) Business Days before the anticipated filing date (or
such later date as it becomes commercially reasonable to provide such notice)
(the “Piggyback Notice”). The Piggyback Notice and the contents thereof shall be
kept confidential by the Holders and their respective Affiliates and
representatives, and the Holders shall be responsible for breaches of
confidentiality by their respective Affiliates and representatives. The
Piggyback Notice shall offer the Holders the opportunity to include in such
registration statement, subject to the terms and conditions of this Agreement,
the number of Registrable Securities as they may reasonably request (a
“Piggyback Registration”). Subject to the terms and conditions of this
Agreement, the Company shall use its commercially reasonable efforts to include
in each such Piggyback Registration all Registrable Securities with respect to
which the Company has received from the Holders written requests for inclusion
therein within ten (10) Business Days following receipt of any Piggyback Notice
by the Holders, which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Electing Holders and the intended
method of distribution. For the avoidance of doubt and notwithstanding anything
in this Agreement to the contrary, the Company may not commence or permit the
commencement of any sale of Other Securities for its own account or the account
of another Person that is not a Holder in a public offering to which this
Section 3 applies unless the Holders shall have received the Piggyback Notice in
respect to such public offering not less than ten (10) Business Days prior to
the commencement of such sale of Other Securities. The Electing Holders shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time at least two (2) Business Days prior to the effective
date of the registration statement relating to such Piggyback Registration. No
Piggyback Registration shall count towards the number of demand registrations
that any Holder is entitled to make pursuant to Section 2.

(b) If any Other Securities Registered in accordance with the procedures set
forth in Section 3(a) are to be sold in an underwritten offering, (1) the
Company or other Persons designated by the Company shall have the right to
appoint the book-running, managing and other underwriter(s) for such offering in
their discretion and (2) the Electing Holders shall be permitted to include all
Registrable Securities requested to be included in such registration in such
underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter or underwriters of such underwritten offering advise
the Company in writing that it is their good faith opinion that the total amount
of Registrable Securities requested to be so included, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, the timing or the method of distribution of the
Registrable Securities to be so included together with all Other Securities,
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities and such Other Securities that
in the good faith opinion of such managing underwriter or underwriters can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows: (x) to the extent such public offering is the result of a registration
initiated by the Company, (i) first, all Other Securities being sold by the
Company, (ii) second, the Registrable Securities as to which Registration has
been requested by the Electing Holders, pro rata, based on the number of
Registrable Securities beneficially owned by the Electing Holders, and
(iii) third, all Other Securities of any holders thereof (other than the Company
and the Electing Holders) requesting inclusion in such registration, pro rata,
based on the number of Other Securities beneficially owned by each such holder
of Other Securities or (y) to the extent such public offering is the result of a
registration by any Persons (other than the Company or the Holders) exercising a
contractual right to demand registration not included in this Agreement,
(i) first, all Other Securities owned by such Persons exercising the contractual
right, pro rata, based on the number of Other Securities beneficially owned by
each such holder of Other Securities, (ii) second, the Registrable Securities as
to which Registration has been requested by the Electing Holders, pro rata,
based on the number of Registrable Securities beneficially owned by such
Electing Holders, (iii) third, all Other Securities being sold by the Company,
and (iv) fourth, all Other Securities requested to be included in such
registration by other holders thereof (other than the Company and the Holders),
pro rata, based on the number of Other Securities beneficially owned by each
such holder of Other Securities.

Section 4. Registration Procedures. The procedures to be followed by the Company
and each selling Holder, and the respective rights and obligations of the
Company and such Holders, with respect to the preparation, filing and
effectiveness of a Registration Statement, and the distribution of Registrable
Securities pursuant thereto, are as follows:

(a) The Company will, as promptly as practicable prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, (i) furnish to the Holders copies of all such documents proposed to be
filed, which documents (other than those incorporated by reference) will be
subject to the reasonable review of such Holders and (ii) use its reasonable
efforts to address in each such document when so filed with the Commission such
comments as the Holders reasonably shall propose.

(b) The Company will use commercially reasonable efforts to: (i)  prepare and
file with the Commission such amendments, including post-effective amendments,
and supplements to each Registration Statement and the Prospectus used in
connection therewith as may be necessary under applicable Law with respect to
the disposition of all Registrable Securities covered by such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as “selling
stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company.

(c) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(d) The Company will notify the Holders as promptly as reasonably practicable
(and, in the case of (i)(A) below, not less than three (3) Trading Days prior to
such filing) and (if requested by any such Person) confirm such notice in
writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (in
which case the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders that pertain to the Holders as
“selling stockholders” or to the Plan of Distribution, but not information which
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other Federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “selling stockholders” or the Plan
of Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of
(but not the nature or details concerning) any event or passage of time that
makes the financial statements included in a Registration Statement ineligible
for inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(e) The Company will use commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment, or
if any such order or suspension is made effective during any Suspension Period,
as soon as reasonably practicable after the Suspension Period is over.

(f) During the Effectiveness Period, the Company will furnish to each Holder,
without charge, at least one (1) conformed copy of each Registration Statement
and each amendment thereto and all exhibits to the extent requested by such
Person (including those incorporated by reference) promptly after the filing of
such documents with the Commission.

(g) The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
and each amendment or supplement thereto as such Persons may reasonably request
during the Effectiveness Period. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(h) The Company will, prior to any public offering of Registrable Securities,
use commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the applicable state securities or Blue Sky
Laws of those jurisdictions within the United States as any Holder reasonably
requests in writing to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company will not be required to (i) qualify
generally to do business or as a dealer in securities in any jurisdiction where
it is not then so qualified or (ii) take any action which would subject the
Company to general service of process or any material tax in any such
jurisdiction where it is not then so subject.

(i) The Company will cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates shall be free, to the extent permitted by the Merger Agreement, the
Acquisition Agreement, the Asset Purchase Agreement, the Investment Agreement,
the Warrant and the Convertible Note Agreement and/or the Convertible Notes, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request. In
connection therewith, if required by the Company’s transfer agent, the Company
will promptly after the effectiveness of the Registration Statement cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 4(d)(v), as
promptly as reasonably possible, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable Law,
to the affected Registration Statements or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, no Registration Statement nor any Prospectus will contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(k) In connection with filing any Registration Statement, the Company may
require each Holder that wishes to include Registrable Securities in such
Registration Statement to furnish to the Company a certified statement as to the
securities of the Company (including shares of Common Stock issuable upon
conversion of Convertible Notes) beneficially owned by such Holder and any
Affiliate thereof substantially in the form of Exhibit A hereto (the
“Questionnaire”) for use in connection with the Registration Statement at least
ten (10) Trading Days prior to the filing of the Registration Statement. Each
Holder further agrees that it shall not be entitled to be named as a selling
securityholder in a Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Questionnaire. Each Holder acknowledges
and agrees that the information in the Questionnaire will be used by the Company
in the preparation of the Registration Statement and hereby consents to the
inclusion of such information in the Registration Statement. The Company agrees
to periodically update the Prospectus upon request to add any Holders who have
delivered a Questionnaire since initial filing or the last such update as
selling securityholders in the Prospectus.

(l) The Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) the Demanding Holder provides written
notice to the Company of its intention to distribute Registrable Securities by
means of an underwritten offering, (ii) the managing underwriter or underwriters
thereof shall be designated by the Demanding Holder (provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company), (iii) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (iv) each
Holder participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions and auditor “comfort” letters.

(m) In the event the Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement, and
throughout the Effectiveness Period, the Company will make available upon
reasonable notice at the Company’s principal place of business or such other
reasonable place for inspection by the managing underwriter or underwriters
selected in accordance with Section 4(l), such financial and other information
and books and records of the Company, and cause the officers, employees, counsel
and independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary (and in the case of counsel, not
violate an attorney-client privilege in such counsel’s reasonable belief) in the
judgment of legal counsel for such managing underwriter or underwriters, to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act; provided, however, that the foregoing inspection and information
gathering on behalf of the Holders (and any managing underwriter or
underwriters) shall be conducted by legal counsel to the Holders (and legal
counsel to such managing underwriter or underwriters); and provided further that
each such party shall be required to maintain in confidence and not to disclose
to any other Person any information or records reasonably designated by the
Company as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in the Registration
Statement or in any other manner other than through the release of such
information by any Person afforded access to such information pursuant hereto),
or (B) such Person shall be required so to disclose such information pursuant to
a subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such Person shall have given the Company prompt prior written notice
of such requirement so that the Company may seek to object to such subpoena or
order, or to make such disclosure subject to a protective order or
confidentiality agreement).

(n) DFR Holdings hereby acknowledges the restrictions on the transfer of the DFR
Holdings Shares, the Convertible Notes and the Conversion Shares as set forth in
the Acquisition Agreement, the Stockholders Agreement and/or the Convertible
Note Agreement, and expressly acknowledges and agrees that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Acquisition Agreement, the
Stockholders Agreement, or the Convertible Note Agreement, as applicable. CIFC
Parent hereby acknowledges the restrictions on the transfer of the CIFC Shares
as set forth in the Merger Agreement and the Stockholders Agreement, and
expressly acknowledges and agrees that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Merger Agreement or the Stockholders Agreement.
GECEII hereby acknowledges the restrictions on the transfer of the GECEII
Shares, the Warrant and the Warrant Shares as set forth in the Asset Purchase
Agreement, the Investment Agreement and/or the Warrant, and expressly
acknowledges and agrees that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Asset Purchase Agreement, the Investment Agreement or the
Warrant, as applicable.

Section 5. Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of one (1) legal counsel to the Holders) shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market, and (B) in compliance with
applicable state securities or Blue Sky Laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. For the avoidance of doubt, each
Holder shall pay all underwriting and placement discounts and commissions,
agency and placement fees, brokers’ commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities. In
addition to the foregoing, the Company shall pay the reasonable legal fees and
expenses of the single counsel to the Holders in connection with the
Registration Statement (not to exceed $50,000 in the aggregate); provided,
however, if the Holders reasonably determine that local counsel is required in
connection with the Registration Statement, then the Company shall be obligated
to pay such reasonable legal fees and expense as well (not to exceed $15,000 in
the aggregate).

Section 6. Indemnification.

(a) Indemnification by the Company. The Company will, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable Law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus (including, without limitation,
any “issuer free writing prospectus” as defined in Rule 433) or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Person expressly for use therein pursuant to Section 4(k). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable Law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in
Rule 433), or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder in the Questionnaire or otherwise expressly for use
therein. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be permitted to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

Subject to the terms and conditions of this Agreement, all fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, promptly upon receipt of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided that
the Indemnified Party shall promptly reimburse the Indemnifying Party for all
such fees and expenses to the extent it is finally judicially determined that
such Indemnified Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6(a)or
Section 6(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Acquisition Agreement, Merger Agreement or
Asset Purchase Agreement, as applicable.

Section 7. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

Section 8. Miscellaneous.

(a) Termination. The rights granted under this Agreement shall automatically
terminate upon the earlier of (i) such time as there are no outstanding
Registrable Securities and (ii) the date and time at which all of the
Registrable Securities are Freely Tradable.

(b) Specific Performance. The Company and each Holder acknowledge that each
party would not have an adequate remedy at law for money damages in the event
that any of the covenants hereunder have not been performed in accordance with
their terms, and therefore agree that each other party hereto shall be entitled
to specific enforcement of the terms hereof and any other equitable remedy to
which such party may be entitled. Each of the parties hereby waives (i) any
defenses in any action for specific performance, including the defense that a
remedy at law would be adequate and (ii) any requirement under any Law to post a
bond or other security as a prerequisite to obtaining equitable relief.

(c) Compliance. Subject to the Company’s compliance with its obligations set
forth under Section 4, each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 4(d), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(e) Amendments and Waivers.

(i) This Agreement may not be amended, altered or modified and no provision of
this Agreement may be waived or amended except by written instrument executed by
a Super Majority Interest and the Company; provided that (A) any requirement
hereunder in respect of a Demand Registration (including any obligation to pay
Special Interest in respect thereof) may be waived or modified with respect to
all Registrable Securities covered thereby in a written instrument signed by the
Company and the applicable Demanding Holder, and (B) prior to any withdrawal by
GECEII in accordance with clause (ii) below, the prior written consent of GECEII
shall be required with respect to any amendment, alteration or modification of
this Agreement that would, directly or indirectly, (x) reduce the number of
Demand Registrations to which GECEII is entitled under this Agreement, or
(y) prevent GECEII from participating in a Piggyback Registration.

(ii) In the event of any amendment to this Agreement not consented to by GECEII,
GECEII shall be entitled to withdraw from this Agreement (it being understood
that the foregoing withdrawal right shall not permit any amendment that would
otherwise require the prior written consent of GECEII pursuant to clause (i)(B)
above). No such withdrawal shall affect GECEII’s or the Company’s obligations
with respect to liabilities incurred prior to withdrawal.

(iii) The failure by any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision nor in any way to affect the validity of this Agreement or any
part hereof or the right of such party thereafter to enforce each and every such
provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance. Any waiver made by any party hereto in connection with this
Agreement shall not be valid unless agreed to in writing by such party.

(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective (a) on the first (1st) Business Day after being sent,
prepaid, by nationally recognized overnight courier that issues a receipt or
other confirmation of delivery, (b) when sent, if sent by electronic mail before
5:00 p.m. on a Business Day at the location of receipt and otherwise the next
following Business Day. Any party may change the address to which Notices under
this Agreement are to be sent to it by giving written notice of a change of
address in the manner provided in this Agreement for giving Notice. The address
for such notices and communications shall be as follows:

      If to the Company:  
CIFC Corp.
250 Park Avenue, 4th Floor
New York, NY 10177
Attention: Robert C. Milton III
Email: rmilton@cifc.com
 
With a copy to:  
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: John Mutkoski, Esq.; Amber Dolman, Esq.
E-mail: jmutkoski@goodwinprocter.com;
adolman@goodwinprocter.com
 
If to DFR Holdings:  
DFR Holdings, LLC
c/o Columbus Nova
900 Third Avenue, 19th Floor
New York, NY 10022
Attention: Paul Lipari
Email: plipari@columbusnova.com
 
With a copy to:  
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: James C. Gorton, Esq.
E-mail Address: james.gorton@lw.com
 
If to CIFC Parent:  
CIFC Parent Holdings LLC
c/o Charlesbank Capital Partners, LLC
200 Clarendon Street, 54th Floor
Boston, MA 02116
Attention: Tim R. Palmer
E-mail: tpalmer@charlesbank.com
 
With a copy to:  
Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attention: Kevin M. Dennis, Esq.
E-mail: kdennis@goodwinprocter.com
 
If to GECEII:  
GE Capital Equity Investments, Inc.
201 Merritt 7
Norwalk, CT 06856
Attention: CIFC Account Manager
E-mail: equity.portfolio@ge.com
 
With a copy to:  
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: Eric S. Shube, Esq.
E-mail: eric.shube@allenovery.com
 
If to any other Person
who is then the
registered Holder:  
To the address of such Holder as it appears in the
applicable register for the Registrable Securities,
or after delivery of a Questionnaire by such Holder,
as provided in such Questionnaire or such other
address as may be designated in writing hereafter, in
the same manner, by such Person.
 

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of (i) in the case of DFR
Holdings, the Acquisition Agreement, the Stockholders Agreement or the
Convertible Note Agreement, (ii) in the case of CIFC Parent, the Merger
Agreement or the Stockholders Agreement and (iii) in the case of GECEII, the
Asset Purchase Agreement, the Investment Agreement or the Warrant. The Company
may not assign its rights or obligations hereunder without the prior written
consent of the other parties hereto (other than by operation of merger).

(h) Execution and Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and each of which shall constitute one and the same
instrument.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

(j) Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably consents and agrees that any action, suit or
proceeding arising in connection with any disagreement, dispute, controversy or
claim, in whole or in part, arising out of, related to, based upon or in
connection with this Agreement or the subject matter hereof shall be brought
only in the courts of the State Courts of the State of New York, New York County
or the United States District Court located in the State of New York, New York
County, (b) hereby waives to the extent not prohibited by applicable Law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court and (c) hereby agrees not to commence any such
action other than before one of the above-named courts nor to make any motion or
take any other action seeking or intending to cause the transfer or removal of
any such action to any court other than one of the above-named courts whether on
the grounds of forum non conveniens or otherwise. Each party hereby (i) consents
to service of process in any such action in any manner permitted by New York
law, (ii) agrees that service of process made in accordance with clause (i) or
made by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 8(f), shall constitute good and valid service of
process in any such action, and (iii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such action any claim that service of
process made in accordance with clause (i) or (ii) does not constitute good and
valid service of process.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(l) Entire Agreement. This Agreement, including any Schedules, Exhibits,
Annexes, certificates and lists referred to herein, any documents executed by
the parties simultaneously herewith or pursuant thereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings,
written or oral, between the parties with respect to such subject matter
(including without limitation, the A&R Agreement and Original Agreement). Each
of the Company, CIFC Parent and DFR Holdings hereby agrees, approves and
consents, by its signature hereto, that the A&R Agreement be, and hereby is,
amended and restated in its entirety to read as set forth herein.

(m) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.

(n) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence to any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by Law or otherwise afforded to any holder, shall be cumulative and
not alternative.

(o) Mutual Drafting; Interpretation. Each party hereto has participated in the
drafting of this Agreement, which each such party acknowledges is the result of
extensive negotiations between the parties. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision.

[THIS SPACE LEFT BLANK INTENTIONALLY]

3

4

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

          COMPANY     CIFC CORP.
                                                            
By: /s/ Robert C. Milton III
   
 
   
Name: Robert C. Milton, III        
   
Title: Secretary and General Counsel
   
 
    
INVESTORS:
   
DFR HOLDINGS, LLC
   
By: /s/ Andrew Intrater
   
 
   
Name: Andrew Intrater
    
Title: Manager
   
   
   
CIFC PARENT HOLDINGS LLC
   
By: /s/ Michael Eisenson
   
 
    
Name: Michael Eisenson
   
Title: Director
   
  
   
GE CAPITAL EQUITY INVESTMENTS, INC.
   
By: /s/ Shin Kimura
   
 
   
Name: Shin Kimura
    
Title: Vice President

5

ANNEX A
PLAN OF DISTRIBUTION

The holders of Securities (defined below) selling or otherwise disposing of such
Securities pursuant hereto (the “Selling Securityholders”) and any of their
pledgees, donees, transferees, assignees or other successors-in-interest may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock of the Company or other securities of the Company
included for public offering in this prospectus (collectively, “Securities”) or
interests in Securities on any stock exchange, market or trading facility on
which the Securities are traded or in private transactions. These dispositions
may be at fixed prices, at prevailing market prices at the time of sale, at
prices related to the prevailing market price, at varying prices determined at
the time of sale, or at negotiated prices. The Selling Securityholders may use
one or more of the following methods when disposing of the Securities or
interests therein:



  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;



  •   block trades in which the broker-dealer will attempt to sell the
Securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;



  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;



  •   an exchange distribution in accordance with the rules of the applicable
exchange;



  •   privately negotiated transactions;



  •   short sales entered into after the effective date of the registration
statement of which this prospectus is a part;



  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;



  •   broker-dealers may agree with the Selling Securityholders to sell a
specified number of such Securities at a stipulated price per share;



  •   a combination of any such methods of disposition; and



  •   any other method permitted pursuant to applicable law.

The Selling Securityholders may also sell Securities under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Securityholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Securityholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated. The Selling Securityholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Securityholders may from time to time pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell Securities from time to time under this prospectus, or under
an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933 amending the list of Selling
Securityholders to include the pledgee, transferee or other successors in
interest as Selling Securityholders under this prospectus.

Upon the Company being notified in writing by a Selling Securityholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Securityholder and
of the participating broker-dealer(s), (ii) the number of Securities involved,
(iii) the price at which such Securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction. In addition, upon the Company
being notified in writing by a Selling Securityholder that a donee or pledge
intends to sell more than 500 Securities, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.

The Selling Securityholders also may transfer the Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of Securities or interests in Securities, the
Selling Securityholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The Selling
Securityholders may also sell Securities of Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities. The Selling
Securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of Securities offered by this prospectus, which Securities
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Securityholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the Selling Securityholders or borrowed from the Selling
Securityholders or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the Selling
Securityholders in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions will be an
underwriter and, if not identified in this prospectus, will be identified in the
applicable prospectus supplement (or a post-effective amendment).

The Company has advised the Selling Securityholders that they are required to
comply with Regulation M promulgated under the Securities and Exchange Act
during such time as they may be engaged in a distribution of the Securities. The
foregoing may affect the marketability of the Securities.

The Company is required to pay all fees and expenses incident to the
registration of the Securities. The Company has agreed to indemnify the Selling
Securityholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act or otherwise.

6

EXHIBIT A
FORM OF
SELLING SECURITYHOLDER QUESTIONNAIRE

Reference is made to that certain Second Amended and Restated Registration
Rights Agreement (the “Registration Rights Agreement”), dated as of
September 24, 2012, by and among CIFC Corp., (the “Company”), DFR Holdings, LLC
(“DFR Holdings”), CIFC Parent Holdings LLC (“CIFC Parent”) and GE Capital Equity
Investments, Inc. (“GECEII”). Capitalized terms used and not defined herein
shall have the meanings given to such terms in the Registration Rights
Agreement.

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 4(k) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement. The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 6(b) of the
Registration Rights Agreement.

7

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:



(1)   (a) Full Legal Name of Selling Securityholder:



  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:



  (c)   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in (3) below are held:



(2)   Address for Notices to Selling Securityholder:

Telephone (including area code):

Fax (including area code):

Contact Person:



(3)   Beneficial Ownership of Registrable Securities:

(a) Type and Principal Amount/Number of Registrable Securities beneficially
owned:

(b) CUSIP No(s). of such Registrable Securities beneficially owned:



(4)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder:

Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).

(a) Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

(b) CUSIP No(s). of such Other Securities beneficially owned:



(5)   Relationship with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

(6) Is the Selling Securityholder a registered broker-dealer?

Yes

No

If “Yes,” please answer subsection (a) and subsection (b):

(a)  Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

Yes

No

(b)  If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:

(7) Is the Selling Securityholder an affiliate of a registered broker-dealer?

Yes

No

If “Yes,” please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

(a)  Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?

Yes

No

Explain:

(b)  Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Securities at the
same time the Registrable Securities were originally purchased (if yes, please
explain)?

Yes

No

Explain:

(8) Is the Selling Securityholder a non-public entity?

Yes

No

If “Yes,” please answer subsection (a):

(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

(9) Plan of Distribution:

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly
Regulation M thereunder (or any successor rules or regulations), in connection
with any offering of Registrable Securities pursuant to the Shelf Registration
Agreement. The Selling Securityholder agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
Law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective. All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

8

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

Dated:

Beneficial Owner
By:
Name:
Title:

PLEASE RETURN THE COMPLETED AND EXECUTED

SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

CIFC Corp.
250 Park Avenue, 4th Floor
New York, NY 10177
Attention: Robert C. Milton III
Email: rmilton@cifc.com

9